Name: Commission Regulation (EC) NoÃ 708/2005 of 10 May 2005 amending the specification for a designation of origin in the Annex to Regulation (EC) NoÃ 1107/96 (Azeites do Norte Alentejano) (PDO)
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  regions of EU Member States;  marketing;  agricultural structures and production
 Date Published: nan

 11.5.2005 EN Official Journal of the European Union L 119/3 COMMISSION REGULATION (EC) No 708/2005 of 10 May 2005 amending the specification for a designation of origin in the Annex to Regulation (EC) No 1107/96 (Azeites do Norte Alentejano) (PDO) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3), the second indent of Article 6(4) and Article 9 thereof, Whereas: (1) In accordance with Article 6(2) of Regulation (EEC) No 2081/92, Portugal's application to amend points of the specification of the protected designation of origin Azeites do Norte Alentejano, registered by Commission Regulation (EC) No 1107/96 (2), was published in the Official Journal of the European Union (3). (2) As no statement of objections has been notified to the Commission under Article 7 of Regulation (EEC) No 2081/92, those amendments must be registered and published in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The specification for the designation of origin Azeites do Norte Alentejano is hereby amended in accordance with Annex I hereto. Article 2 The summary of the main points of the specification is given in Annex II hereto. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 148, 21.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 1345/2004 (OJ L 249, 23.7.2004, p. 14). (3) OJ C 262, 31.10.2003, p. 17 (Azeites do Norte Alentejano). ANNEX I PORTUGAL Azeites do Norte Alentejano Amendments:  Chapter of specification: Ã¯   Name Description Geographical area Ã¯   Proof of origin Ã¯   Method of production Ã¯   Link Ã¯   Labelling Ã¯   National requirements  Amendments Description  North Alentejo olive oil is a slightly thick, fruity, greenish-yellow oil that meets the minimum grade of 6,5 for extra virgin olive oil and 6,0 for virgin olive oil. In-depth studies conducted on the characteristics of this olive oil have shown that there is a need to revise some of its parameters, namely: Delta K, triglicerides LLL, OLLn, PLLn, OLL, PLL, POL, POO, OOO, PPO; fatty acids C16:0, C16:1, C17:0, C17:1, C18:0, C18:1, C18:2 and C18:3; trans fatty acids, cholesterol, Campestanol and Delta 7  Stigmasterol. The regional varieties Carrasquenha, Redondil and Azeiteira (or Azeitoneira) are added to the authorised varieties. Geographical area  Extension of the geographical production area to include the municipalities of Alandroal, Nisa, Reguengos de Monsaraz, Ã vora (freguesias of Na Sr.a de Machede, S. Mansos, S. Vicente do Pigeiro, S. Miguel de Machede and S. Bento do Mato) and MourÃ £o (freguesias of Luz and MourÃ £o), on the grounds that:  the same conditions obtain in these municipalities and freguesias with regard to soils and weather patterns,  the olive oil produced there has the same physical, chemical and organoleptic characteristics as that obtained in the current geographical area,  the inhabitants of these municipalities have inherited the same customs and authentic, unvarying know-how as those in the rest of the geographical area. ANNEX II COUNCIL REGULATION (EEC) No 2081/92 AZEITES DO NORTE ALENTEJANO (EC NO PO/0266/24.1.1994) PDO (X) PGI ( ) This summary has been drawn up for information purposes only. For full details, in particular the producers of products covered by the PDO or PGI concerned, please consult the complete version of the product specification obtainable at national level or from the European Commission (1). 1. Responsible department in the Member State: Name: Instituto de Desenvolvimento Rural e HidrÃ ¡ulica Address: Av. Afonso Costa, 3  P-1949-002 Lisboa Tel. (351-21) 844 22 00 Fax (351-21) 844 22 02 E-mail: idrha@idrha.min-agricultura.pt 2. Group: 2.1. Name : APAFNA  AGRUPAMENTOS DE PRODUTORES AGRÃ COLAS E FLORESTAIS DO NORTE ALENTEJANO 2.2. Address: Parque de LeilÃ µes de Gado de Portalegre, Estrada Nacional 246, Apartado n.o 269  P-7300-901 Portalegre, Portugal Tel. (351-245) 33 10 64 Fax (351-245) 20 75 21 E-mail: aadp1@iol.pt 2.3. Composition : producers/processors (X) other ( ) 3. Type of product Class 1.5  oils and fats  olive oil 4. Specification (summary of requirements under Article 4(2)) 4.1. Name: Azeites do Norte Alentejano 4.2. Description: The designation Azeite do Norte Alentejano is used to describe the oily liquid extracted mechanically from the fruit (once the vegetable water has been separated from the pomace, particles of skin, pulp and pits) of olives of the Galega, Carrasquenha, Redondil, Azeiteira or Azeitoneira, Blanqueta or Branquita and CobranÃ §osa varieties of the species Olea europea sativa grown in olive groves located in the abovementioned geographical area, processing and market preparation being carried out in the same area. North Alentejo olives are slightly thick, fruity and greenish-yellow olives that meet the minimum grade of 6,5 for extra virgin olive oil and 6,0 for olive oil. 4.3. Geographical area: Limited to the municipalities of Alandroal, Borba, Estremoz, the freguesias of Na Sra de Machede, S. Mansos, S. Vicente do Pigeiro, S. Miguel de Machede and S. Bento do Mato in the municipality of Ã vora, the freguesias of Luz and MourÃ £o in the municipality of MourÃ £o, the municipalities of Redondo, Reguengos de Monsaraz and Vila ViÃ §osa in the district of Ã vora, the municipalities of Alter do ChÃ £o, Arronches, Avis, Campo Maior, Castelo de Vide, Crato, Elvas, Fronteira, MarvÃ £o, Monforte, Nisa, Portalegre and Sousel in the district of Portalegre. 4.4. Proof of origin: Origin sanctioned by custom in the light in particular of the regional culinary tradition and the know-how existing since time immemorial. To produce the olive oil, the processors can only use olives from registered producers and of authorised varieties. A descriptive register of each operator approved by the PDO management consortium is kept updated with information on the origin of the olives used, the actual conditions of production/take-over and the technological conditions applying. This daily register must show the names of the olive suppliers, the quantities received from each producer and the quantity of olive oil produced. The varieties must be recorded by the olive growers or their representatives (cooperatives). The producers must have and keep updated a register in which the quantities of olives to be used for producing olive oil bearing the PDO Norte Alentejano are recorded. 4.5. Method of production: The product is obtained by mixing quantities extracted from the abovementioned varieties in the following percentages. Given the special conditions that are a feature of the municipalities of Campo Maior and Elvas (which are especially suitable for the production of preserved olives), by way of an exception the following varieties may be used but only in the following percentages in the small olive-grove area intended for the remaining olive oil. The Picual variety may not be used under any circumstances; however, other traditional varieties may be used up to a maximum of 5 % on condition that they are authorised by the PDO management consortium. The fruit must be gathered when it reaches the ideal ripening stage; olives collected from the ground may not be used to produce oil bearing the designation of origin; they must be transported in stackable boxes with provision for aeration. The varieties must be recorded by the olive growers or their representatives; for the purposes of producing olive oil bearing the PDO, presses may only accept olives from registered producers, of authorised varieties and of impeccable health and hygiene. The temperature of the paste in the press or decanter and the water/oil mix in the centrifuge may never exceed 35 °C. As olive oil is a miscible product, in order to prevent any impairment of traceability at the time of inspection, market preparation may be carried out solely by properly approved operators in the area of origin in order to guarantee the quality and authenticity of the product and to prevent consumers from being misled. The oil must be put up for market in recipients made from impermeable, inert, innocuous materials that meet all health and hygiene standards. 4.6. Link: The special characteristics of the olive oil can be put down to the soil and climatic conditions in the region. 4.7. Inspection body Name : AADP  AssociaÃ §Ã £o de Agricultores do Distrito de Portalegre Address : Parque de LeilÃ µes de Gado de Portalegre, Estrada Nacional 246, Apartado n.o 269  P-7300-901 Portalegre Tel. : (351-245) 20 12 96/33 10 64 Fax : (351-245) 20 75 21 E-mail : aadp1@iol.pt 4.8. Labelling: North Alentejo olive oil must bear the designation AZEITES DO NORTE ALENTEJANO  DenominaÃ §Ã £o de Origem Protegida, together with the logo approved by the PDO management consortium and the approved Community logo for PDOs. 4.9. National requirements:  (1) European Commission  Directorate-General for Agriculture, Agricultural product quality policy unit  B-1049 Brussels.